Opinion
PER CURIAM.
[1] This is a search-warrant proceeding instituted in the district court of Ravalli county by C. E. Hogue, as sheriff, under *179the provisions of the Prohibition Enforcement Act. It comes before this court on appeal by the defendant from a final judgment rendered by the court, after a hearing upon the return by the sheriff of the warrant, declaring forfeited a quantity of whisky seized thereunder and ordering it destroyed. Though this case was brought here on appeal from the final judgment, and the ease of State of Montana ex rel. Jolm Samlin v. District Court of Custer County, 59 Mont. 600, 198 Pac. 362, was an original application for a writ of prohibition, the ultimate question submitted for decision in this ease is the same as that decided in the latter case. Upon the authority of that case, the judgment is reversed, and the district court is directed to dismiss the proceeding and order the sheriff to return the whisky seized by him to the defendant.

Beversed.